DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  the claim does not end with terminal punctuation (i.e., a period).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the fine nutrient loaded sediment" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the 
Claims 17-20 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groen et al. (US 7,832,959).
  	Per claim 1, Groen et al. disclose a system to restore a body of water (Fig.1; col 5, In 27-33, "The method of the present invention solves the problem of restoring the lake 10 by creating a number of smaller lakes or smaller lake sections 22, 23, ‘24, 25. Each lake section 22, 23, 24, 25 is capable of having a different level of salinity. Each is capable of functioning as a separate ecosystem for sustaining plant and animal life based on the salinity of the particular smaller lake section 22, 23, 24 or 25"), comprising: one or more dredgers (61, Fig,3; col 5, In 53-55, "The dredge 61 initially places geotextile tube 47 and fills it with available fill or sediment or other material that is available to the dredge 61") to remove sediment (44, Fig.5; 48, Fig.6) from a bed (Fig.2 — see the bed of body of water 22) of the body of water (22, Fig.1-3) to increase depth of the body of water (Fig.1, Fig.3 — see how the dredger 61 pulls sediment from the bed of body of water to fill the geotube 47 increasing the depth of the body of water 22); and one or more geotubes (47, Fig.3, Fig.6; 38, Fig.5; col 6, In 55-56, "a geotextile tube 47 is filled with pumped fill material 48 that can be pumped into the tube 47 using suction dredge 61") to receive and encapsulate sediment (44, Fig.5; 48, Fig.6) removed from the bed of the body of water (Fig.2 — see the bed of body of water 22), the one or more geotubes (47, Fig.3, Fig.6; 38, Fig.5) to be arranged to form a border (18, 19, 20, 21, Fig.1, Fig.2; col 6, In 37-43, "the dikes or levees 18, 19, 20, 21. In FIG. 6, a geotextile tube 38 can be filled with fill material 44 that is made available for suction dredge 61. Fill material 44 can be pumped into geotextile tube 38. After being filled with material 44, the tube 38 can then be surrounded with additional fill material 39 to provide the dike or levee shape that is shown in FIG. 5") for one or more islands (Fig.1, Fig.2 -- see the islands created by border walls 18-21 surrounded by body of water 22) within the body of water (22, Fig.1-3), the one or more islands (Fig.1, Fig.2 -- see the islands created by border walls 18-21 surrounded by body of water 22) positioned to at least one of (i) disrupt wind patterns across a surface of the body of water, (ii) reduce fetch length, and (iii) impede wave action (Fig.1, Fig.2 — see how the islands would disrupt wind patterns across a surface of the body of water and imped wave action), wherein the one or more dredgers (61, Fig.3) pump sediment (44, Fig.5; 48, Fig.6) to fill the geotubes (47, Fig.3, Fig.6; 38, Fig.5; col 6, In 55-56, "a geotextile tube 47 is filled with pumped fill material 48 that can be pumped into the tube 47 using suction dredge 61"), and wherein the one or more dredgers (61, Fig.3) pump sediment to provide island material (44, Fig.5; 48, Fig.6 - see also fill material 39 in Fig. 5 and fill material 49 in Fig. 6 for providing additional island material) to infill the border (18, 19, 20, 21, Fig.1, Fig.2) formed by the geotubes (47, Fig.3, Fig.6; 38, Fig.5) for each of the one or more islands to construct the one or more islands (Fig.1, Fig.2 - see the islands created by border walls 18-21 surrounded by body of water 22; col 6, In 37-43).
  	Per claim 3, Groen et al. disclose the system of claim 1, wherein each of the one or more geotubes (47, Fig.3, Fig.6; 38, Fig.5; col 6, In 55-56, "a geotextile tube 47 is filled with pumped fill material 48 that can be pumped into the tube 47 using suction dredge 61") comprises geotextile material (47, Fig.3, Fig.6; 38, Fig.5) configured to allow passage of water and to retain the sediment received therein (47, Fig. 3, Fig. 6; 38, Fig. 5)(Note: "configured to allow passage of water and to retain the sediment received therein" is considered an intended use and carries no patentable weight. Groen's geotextile material is considered capable of "configured to allow passage of water and to retain the sediment received therein" since textile material are able to hold solid material while allowing liquid material to flow through the textile material).
	Per claim 4, Groen et al. disclose the system of claim 1, wherein the one or more dredgers (61, Fig.3; col 6, In 55-56, "a geotextile tube 47 is filled with pumped fill material 48 that can be pumped into the tube 47 using suction dredge 61") are further to, when pumping sediment (44, Fig.5; 48, Fig.6) to fill the geotube (47, Fig.3, Fig.6; 38, Fig.5), drive water out of the one or more geotubes (47, Fig.3, Fig.6; 38, Fig.5) to consolidate and compress the sediment (44, Fig.5; 48, Fig.6; Fig.3 -- see how when the dredger 61 pumps sediment and water into the geotubes 47 the water will be forced out of the geotextile material of the tubes 47 as the sediment is compressed due to the force of more sediment being pumped by the dredger 61 )(Note: intended use. Groen's dredgers are capable of claimed function with geotubes).
  	Per claim 5, Groen et al. disclose the system of claim 1, further comprising one or more premanufactured vertical drains (PVDs) (70, Fig.2; col 5, In 61-64, "A siphon or siphons 70 can be used to transfer fluid between any river 12, 13, 14 and any selected lake 22, 23, 24, 25 or pond 26, 27. As an example, siphon 70 enables waterflow between lake 22 and the area 71 inside levee 21 ") to be positioned within the island material (44, Fig.5; 48, Fig.6 - see also fill material 39 in Fig. 5 and fill material 49 in Fig. 6 for providing additional island material) of the one or more islands (Fig.1, Fig.2, Fig.6 -- see the islands created by border walls 18-21 surrounded by body of water 22 and how the vertical drain could be moved within the island material) to facilitate dewatering of island material and aid compaction of the one or more islands (Fig.2 - see how drain 70 transfers fluid to different areas allowing for dewatering of areas and compaction of different areas where the weight of the water helps compact the island material). Note: intended use. Groen’s drain is capable of being positioned within, draining water and compacting said island material.
  	Per claim 15, wherein the dredgers are inherently further to change bathymetry of the body of water (61, Fig,3; col 5, In 53-55, "The dredge 61 initially places geotextile tube 47 and fills it with available fill or sediment or other material that is available to the dredge 61") to remove sediment (44, Fig.5; 48, Fig.6) from a bed (Fig.2 — see the bed of body of water 22) of the body of water (22, Fig.1-3) to increase depth of the body of water (Fig.1, Fig.3 — see how the dredger 61 pulls sediment from the bed of body of water to fill the geotube 47 increasing the depth of the body of water 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Groen et al. (‘959) in view of Lachman (US 2005/0228625).
Per claim 2, Groen et al. do not disclose the system further comprising computer modeling to model: the wind patterns across a surface of the body of water; wave action of the body of water; and force exerted by waves on the bed of the body of water.   
Lachman et al. disclose a modeling system (100, Fig.1) within a computer (110, Fig.1) for modeling waves ([0008], "a user may provide these foreign wave-simulation algorithms to system 100 for generating a visual simulation of ocean water. In another example, one separate algorithm is provided to modeling system 100 within computer 110. Such foreign wave-simulation algorithms may be added to system 100 by deriving from a wave generator template 124") including the wind patterns across a surface of the body of water, wave action of the body of water, and force exerted by waves on the body of water ([0032], "Wave generator object 128 may generate wave condition data by determining surface heights or amplitudes of a liquid at specific positions at a point in time. This determination may be based on one or more of the following parameters: wave spectrum, wind Speed, wind direction, modal period, phase angle, amplitude of a wave with a specific frequency, energy of a wave with a specific frequency, frequency distribution, wave conditions, and others") in order to, for example, to provide more accurate information when designing the lake restoration system.
Accordingly, it would have been obvious to one of ordinary skill in the art to have added the computer of Lachman to the system of Groen et al. to model the properties of the wind and water and forces on the water and bed in order to, for example, to provide more accurate information when designing the lake restoration system.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Groen et al. (‘959) in view of Fischmann (US 2015/0166361).
  	Per claim 6, Groen et al. do not disclose the system further comprising compaction equipment to compact the island material of the one or more islands. 
 	Fischmann discloses a system and method for maintaining water quality in large water bodies (10, Fig.2, Fig.3; para[0047], "a system 10 and method according to the invention for maintaining water quality in a water body") comprising compaction equipment for compacting soil (para[0026j, "Earthworks and soil compaction may be used to provide slopes within the water body (e.g., a sloping bottom)"; para[0028], "the soil may be compacted more or less depending on the particle size of the soil") in order to, for example, ensure that the island does not lose shape and create debris. 
 	Accordingly, it would have been obvious to one of ordinary skill in the art to have added the compaction method of Fischmann to the system of Groen et al. to compact the island material as to allow the island to not lose shape and create debris.
  	Per claim 7, Groen et al. do not disclose the system further comprising water quality equipment to treat one or more sources of incoming water flowing into the body of water, the water quality equipment to reduce nutrient content of the incoming water.  
  	Fischmann discloses a system and method for maintaining water quality in large water bodies (10, Fig.2, Fig.3; [0047], "a system 10 and method according to the invention for maintaining water quality in a water body") comprising water quality equipment to treat sources of incoming water flowing into the body of water, the water quality equipment to reduce nutrient content of the incoming water (50, Fig.2; [0063], "The system 10 further comprises a degreasing system 50. The degreasing system 50 can be used to separate floating debris and oils and greases from the water. The system 10 can further include a skimmer system hydraulically connected to the degreasing system 50, in order to efficiently purify skimmed water") in order to, for example, improve the water quality and reduce water pollution.  
  	Accordingly, it would have been obvious to one of ordinary skill in the art to have added the water quality equipment of Fischmann to the system of Groen et al. to remove debris and unwanted material from incoming water in order to, for example, improve the water quality and reduce water pollution.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Groen et al. (‘959) in view of Higgins (US 2015/0023734).
  	Per claim 8, Groen discloses the system of claim 1, but does not specifically teach further comprising invasive plant species eradication equipment to eradicate one or more invasive plant species of the body of water. However, Higgins teaches a collapsible aquatic sediment enclosure (Fig.1, Fig.2; [0020], "a two layer, soft, collapsible enclosure 10") for removing invasive plants and animals ([0002], "For the purpose of this invention algae, cyanobacteria, and invasive, noxious and nuisance densities of aquatic plants or animals are also considered contaminants that can be targeted by this invention for control or removal from water bodies") in order to, for example, improve the water quality and reduce water pollution. 
  	Accordingly, it would have been obvious to one of ordinary skill in the art to have added the equipment of Higgins to the system of Groen to remove debris and unwanted material, such as invasive plant species, from the body of water in order to, for example, improve the water quality and reduce water pollution.
  	Per claim 9, Groen et al. do not disclose the system further comprising invasive animal species eradication equipment to eradicate one or more invasive animal species of the body of water. 
  	Higgins discloses a collapsible aquatic sediment enclosure (Fig.1, Fig.2; [0020], "a two layer, soft, collapsible enclosure 10") for removing invasive plants and animals ([0002], "For the purpose of this invention algae, cyanobacteria, and invasive, noxious and nuisance densities of aquatic plants or animals are also considered contaminants that can be targeted by this invention for control or removal from water bodies") in order to, for example, improve the water quality and reduce water pollution.
  	Accordingly, it would have been obvious to one of ordinary skill in the art to have added the equipment of Higgins to the system of Groen et al. to remove debris and unwanted material, such as invasive animal species, from the body of water in order to, for example, improve the water quality and reduce water pollution.  	
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Groen et al. (‘959) in view of Chongqing (CN 102926351).
  	Per claim 10, Groen et al. do not disclose the system further comprising native plant species introduction equipment to plant one or more native plant species of the body of water. 
  	Chongqing discloses an ecological bag (D-1, D-2, D-3, Fig. 1; ABSTRACT, "ecological bags in a step-shaped laminated stagger way; and planting plants on the ecological bags") for planting native plants (pg. 21, "The plants are mainly plant varieties with developed plant roots and strong drought resistance, and have high ornamental value. Combined with the seasonal growth characteristics of plants, they mainly select native plants and combine them with exotic species to create strong soil-fixing capabilities and outstanding landscape effects slope protection on river banks with obvious ecological benefits") in the water (pg. 1, "an ecological bag-based ecological three-stage management method for river and lake slopes, which includes dividing three slope sections of underwater slope protection, sloping zone protection and bank protection") in order to, for example, bring the plant species back into the water to help restore the ecosystem of the body of water. . 
  	Accordingly, it would have been obvious to one of ordinary skill in the art to have added the bags of Chongqing to the body of water of Groen et al. to bring the plant species back into the water to help restore the ecosystem of the lake.
  	Per claim 11, Groen et al. do not disclose wherein the plant species introduction equipment is to plant one or more native plant species of the body of water at submerged littoral zones within the body of water where light penetrates all the way to the bed of the body of water.
 	Chongqing discloses wherein the plant species introduction equipment (D-1, D-2, D-3, Fig.1; ABSTRACT, "ecological bags in a step-shaped laminated stagger way; and planting plants on the ecological bags") is to plant one or more native plant species of the body of water at submerged littoral zones (Fig.1 — see the sloped submerged zones where bags D-1, D-2, D-3 are placed; pg. 1, "an ecological bag-based ecological three-stage management method for river and lake slopes, which includes dividing three slope sections of underwater slope protection, sloping zone protection and bank protection") within the body of water where light penetrates all the way to the bed of the body of water (Fig.1 — see the bed of the body of water and how light would penetrate to the bottom to allow for the growth of the plants of the bags) in order to, for example, for example, facilitate photosynthesis for plant growth.
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Groen et al. such that it includes wherein the plant species introduction equipment is to plant one or more native plant species of the body of water at submerged littoral zones within the body of water where light penetrates all the way to the bed of the body of water in order to, for example, for example, facilitate photosynthesis for plant growth. 
Per claim 12, Groen et al. do not disclose wherein the plant species introduction equipment comprises: one or more planting mats to secure one or more native plant species to the bed of the body of water at submerged littoral zones.  
  	Chongqing discloses wherein the plant species introduction equipment (D-1, D-2, D-3, Fig.1; ABSTRACT, "ecological bags in a step-shaped laminated stagger way; and planting plants on the ecological bags") comprises: one or more planting mats (D-1, D-2, D-3, Fig.1; ABSTRACT, "ecological bags in a step-shaped laminated stagger way; and planting plants on the ecological bags") to secure one or more native plant species to the bed of the body of water (Fig.1 -- see the bed D-9 of the body of water) at submerged littoral zones (Fig.1 — see the sloped submerged zones where bags D-1, D-2, D-3 are placed; pg. 1, "an ecological bag-based ecological three-stage management method for river and lake slopes, which includes dividing three slope sections of underwater slope protection, sloping zone protection and bank protection") in order to, for example, facilitate nutrient removal from the body of water.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Groen et al. such that it includes wherein the plant species introduction equipment comprises: one or more planting mats to secure one or more native plant species to the bed of the body of water at submerged littoral zones.    	
  	Per claim 13, Groen et al. do not disclose the system further comprising native animal species introduction equipment to introduce one or more native animal species of the body of water. 
  	Chongqing discloses an ecological bag (D-1, D-2, D-3, Fig.1; ABSTRACT, "ecological bags in a step-shaped laminated stagger way; and planting plants on the ecological bags") for planting native plants (pg. 21, 'The plants are mainly plant varieties with developed plant roots and strong drought resistance, and have high ornamental value. Combined with the seasonal growth characteristics of plants, they mainly select native plants and combine them with exotic species to create strong soil-fixing capabilities and outstanding landscape effects slope protection on river banks with obvious ecological benefits") in the water (pg. 1, "an ecological bag-based ecological three-stage management method for river and lake slopes, which includes dividing three slope sections of underwater slope protection, sloping zone protection and bank protection") and introducing aquatic animals into the water (pg. 26, "The aquatic animals (fish, shrimp, etc.) designed by the construction plan will be put into use after 3-6 months according to the different seasons and vegetation selection. After the owner's acceptance of the project, the construction is completed. When selecting animal and biological species, according to the local climate and water quality conditions, the recommended species selection is shown") in order to, for example, bring the native plant and animal species back into the water to help restore the ecosystem of the lake.
  	Accordingly, it would have been obvious to one of ordinary skill in the art to have used the equipment of Chongqing for body of water of Groen et al. in order to, for example, bring the native plant and animal species back into the water to help restore the ecosystem of the lake.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Groen et al. (‘959) in view of Kania et al.  (US 2011/0108472). 
  	Per claim 14, Groen et al. do not disclose the system further comprising one or more biofiltration systems each including one or more pumps to pump water from within the body of water onto biofiltration media within constructed streambeds to filter the water and reduce nutrient content of the water. 
  	Kania et al. disclose a floating streambed (Fig.1; [0008], "a floating streambed comprising: a circulation pump having an inlet hose or pipe; an inlet hose or pipe depth adjuster, and one or more treatment channels comprised of permeable matrix: wherein the floating streambed floats on a water body; wherein water enters the inlet hose or pipe from the water body and is pumped by the circulation pump into the treatment channels; and wherein the treatment channels are comprised of permeable matrix") comprising biofiltration systems (1, Fig.1) each including one or more pumps (6, Fig.1) to pump water from within the body of water (2, Fig.1) onto biofiltration media (9, Fig.1; para[0129], "a treatment channel 9 that comprises three-dimensional baffles 23. These baffles 23 are used to produce longer flow paths for treatment water flowing though the treatment channel 9, thereby increasing the exposure of the treatment water 13 to periphyton growing on the wetted surfaces of the treatment channel that are exposed to sunlight and bacterial biofilms growing on the surfaces of the fibers within the permeable matrix 14") within constructed streambeds (Fig.1 - see the streambed) to filter the water and reduce nutrient content of the water (para[0130], "The portion of water that flows through the baffles 23 is exposed to periphyton on the baffle surfaces and also to microbial biofilms growing within the baffles, thereby resulting in additional removal of nutrients and other contaminants from the treatment water via a combination of mechanical and biological filtration") in order to, for example, filter the water and reduce the nutrient content of the water.  
  	Accordingly, it would have been obvious to one of ordinary skill in the art to use the biofiltration system of Kania et al. for the system of Groen et al. in order to, for example, filter the water and reduce the nutrient content of the water.
Allowable Subject Matter
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Per claim 16, while it is known in the art to provide a system to restore an ecosystem of a body of water, comprising: one or more dredgers to dredge nutrient loaded sediment from a bed of the body of water to increase average depth of the body of water and change bathymetry of the body of water; one or more geotubes to receive sediment removed from the bed of the body of water, each geotube comprising geotextile material configured to allow passage of water and to retain the nutrient loaded sediment received therein, the one or more geotubes to be arranged to form a border or perimeter for one or more islands positioned to at least one of: reduce a length of water between opposing shorelines over which a wind blows that creates wave action on the surface of the body of water, and at least partially define channels that influence one of circulation and temperature within the body of water, wherein the one or more dredgers pump the nutrient loaded sediment to fill the geotubes and drive water out of the one or more geotubes to consolidate and compress the . 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/03/22